Case 2:15-cv-08233-R-JC Document 125 Filed 11/19/18 Page 1 of 4 Page ID #:5922



  1 Damon D. Mircheff (State Bar No. 216257)
    dmircheff@rutan.com
  2 Proud Usahacharoenporn (State Bar No. 278204)
    pusaha@rutan.com
  3 RUTAN & TUCKER, LLP
    611 Anton Boulevard, Suite 1400
  4 Costa Mesa, California 92626-1931
    Telephone: 714-641-5100
  5 Facsimile: 714-546-9035
  6 Attorneys for Defendants
    IronMag Labs, LLC and
  7 Robert DiMaggio
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 NUTRITION DISTRIBUTION LLC, an          Case No. 2:15-cv-08233-R-JC
    Arizona Limited Liability Company,      Hon. Manuel L. Real
 12
               Plaintiff,                    REPLY IN SUPPORT OF
 13       vs.                                DEFENDANTS’ MOTION IN LIMINE
                                             TO EXCLUDE REPORT AND
 14   IronMag Labs, LLC, a Nevada Limited TESTIMONY OF PLAINTIFF’S
      Liability Company, Robert DiMaggio, an ATTORNEY EXPERT WITNESS
 15   individual, and DOES 1 through 10,     BENJAMIN ENGLAND
      inclusive,
 16                                          Motion 4 of 6
                   Defendants.
 17                                          Hearing:
                                             Date:         December 3, 2018
 18                                          Time:         10:00 a.m.
                                             Courtroom:    880
 19
                                            Date Action Filed:   October 21, 2015
 20                                         Discov. Cutoff:      October 15, 2018
                                            Pretrial Conf.:      November 26, 2018
 21                                         Trial Date:          December 4, 2018
 22
 23
 24
 25 / / /
 26 / / /
 27 / / /
 28 / / /
                                                      REPLY RE DEFENDANTS’ MOTION IN
      2705/101901-0006
                                                       LIMINE NO. 4 RE EXPERT ENGLAND
      13101119.2 a11/19/18                                      Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 125 Filed 11/19/18 Page 2 of 4 Page ID #:5923



  1                          MEMORANDUM OF POINTS AND AUTHORITIES
  2             Defendants IronMag Labs, LLC and Robert DiMaggio submit this reply in
  3 support of their Motion in Limine No. 4 for an Order excluding the report and
  4 testimony of Plaintiff’s retained expert witness Benjamin L. England on the
  5 interpretation of the Food, Drug & Cosmetic Act (“FDCA”) and application of the
  6 FDCA and related statutes and regulations to IronMag Labs’ advertising and sale of
  7 OSTA RX and Super DMZ 4.0.
  8             Plaintiff has failed to show any permissible basis on which Mr. England can
  9 testify as an expert witness. Instead, Plaintiff’s opposition establishes that Mr.
 10 England will provide impermissible opinion testimony as to ultimate legal issues
 11 (i.e., the legal meaning of an FDA warning letter) and impermissible factual
 12 testimony as to questions that are not at issue in this case (i.e., speculation as to why
 13 the FDA “has not taken more aggressive action against Defendants”). Plaintiff’s
 14 enumerated bases for Mr. England’s proposed testimony do not fall within the scope
 15 of FRE 702 because he is not helping the trier of fact understand the evidence or to
 16 determine a factual issue in dispute.1
 17             The only matters Plaintiff’s Complaint put at issue are whether advertising
 18 statements made by Defendants’ about the health effects of OSTA RX and Super
 19 DMZ 4.0 were false or misleading, had a tendency to deceive, and were material,
 20 and caused actual injury to Plaintiff.2 Speculation on why the FDA has not taken
 21 further action against the Defendants has no bearing on whether the statements are
 22 true or false, or caused injury to Plaintiff, etc. Mr. England’s theories that the FDA
 23 is too busy to pursue every manufacturer, or that dietary supplements are not a
 24 priority to the FDA are not relevant to the contested issues. (See Opposition [Dkt.
 25   1
        Defendants also incorporate by reference their Reply in support of their Motion
 26 in Limine No. 2 on why evidence and argument on alleged violations of the FDCA
    is inadmissible.
 27 2 On November 16, 2018 the Court entered its Order granting in part and denying
    in part the parties’ cross-motions for summary judgment, which leaves no issues
 28 remaining to be tried. Defendants file their reply papers in support of their Motions
    in Limine in an abundance of caution because judgment is not formally entered.
                                                               REPLY RE DEFENDANTS’ MOTION IN
      2705/101901-0006
                                                                LIMINE NO. 4 RE EXPERT ENGLAND
      13101119.2 a11/19/18                        -1-                    Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 125 Filed 11/19/18 Page 3 of 4 Page ID #:5924



  1 109] at p. 1.) Plaintiff acknowledges as much in its opposition where it argues that
  2 Mr. England’s testimony will “inform the jury that despite the lack of more
  3 aggressive oversight from the FDA, Defendants misconduct is no less wrongful.”
  4 (Opposition [Dkt. 109] at p. 2.) Plaintiff may not rely on an attorney to argue, under
  5 the guise of witness opinion testimony, Defendants’ conduct was wrongful. Such
  6 testimony, moreover, does not help the fact finder understand the evidence in the
  7 case (i.e., truth or falsity of the statements) and therefore is inadmissible under FRE
  8 702. Plaintiff’s argument, moreover, also ignores the fact that the FDA sent
  9 IronMag Labs a warning letter in October 2017, that IronMag Labs responded to the
 10 FDA, that IronMag Labs had already stopped advertising and selling OSTA RX and
 11 Super DMZ 4.0 in 2016, and that, in other words, the regulatory process was
 12 proceeding as intended – with the FDA acting on its legislative mandate under the
 13 FDCA.
 14             Plaintiff admits that Mr. England “will also opine on the meaning of the FDA
 15 warning letter.” (Opposition [Dkt. 109] at p. 2.) The legal impact (meaning) of a
 16 letter from a regulatory agency is squarely a question of law and can only be
 17 resolved by the trial judge. United States v. Brodie, 858 F.2d 492, 497 (9th Cir.
 18 1988) (“Resolving doubtful questions of law is the distinct and exclusive province
 19 of the trial judge.”) Mr. England’s role, as envisioned by Plaintiff, is to instruct the
 20 jury as to how to interpret the letter and what legal ramifications must flow
 21 therefrom. In other words, Mr. England will be presented as an attorney surrogate
 22 to argue the legal merits of the case. This is impermissible under FRE 702 and
 23 should be barred.3
 24 / / /
 25 / / /
 26 / / /
 27   3
       Plaintiff also argues defendants could have deposed Mr. England, who charges
 28 $1,000 an hour for his time, to determine his opinions. Of course, all opinions Mr.
    England intended to offered needed to be stated in his report.
                                                              REPLY RE DEFENDANTS’ MOTION IN
      2705/101901-0006
                                                               LIMINE NO. 4 RE EXPERT ENGLAND
      13101119.2 a11/19/18                        -2-                   Case no. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 125 Filed 11/19/18 Page 4 of 4 Page ID #:5925



  1             Plaintiff’s opposition has not shown that Mr. England’s testimony is
  2 permissible under FRE 702, and thus Plaintiff has not rebutted the legal or factual
  3 foundation for Defendants’ Motion in Limine No. 4. Defendants respectfully
  4 request the Court grant that Motion to exclude the testimony of Mr. England.
  5 Dated: November 19, 2018                       RUTAN & TUCKER, LLP
  6
                                                   By: /s/ Damon Mircheff
  7                                                    Damon D. Mircheff
                                                       Attorneys for Defendants
  8                                                    IronMag Labs, LLC and Robert
                                                       DiMaggio
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                              REPLY RE DEFENDANTS’ MOTION IN
      2705/101901-0006
                                                               LIMINE NO. 4 RE EXPERT ENGLAND
      13101119.2 a11/19/18                        -3-                   Case no. 2:15-cv-08233-R-JC
